Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                              CASE NO.:
 HOWARD COHAN,

        Plaintiff,

 vs.                                                              INJUNCTIVE RELIEF SOUGHT


 CORAL RIDGE FOODS, INC.,
 a Florida Profit Corporation,
 d/b/a MCDONALDS RESTAURANT,

       Defendant(s).
 ____________________________________/

                                           COMPLAINT

        Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

 hereby files this Complaint and sues CORAL RIDGE FOODS, INC., a Florida Profit

 Corporation, d/b/a MCDONALDS RESTAURANT (“Defendant”), for declaratory and

 injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs

 and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities

 Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      This is a complaint for breach of contract and injunctive relief seeking

 enforcement of the Confidential Settlement Agreement (copy attached as Exhibit A) reached in

 the Pre-Suit Action against CORAL RIDGE FOODS, INC., which arose out of Plaintiff’s claim

 of discrimination caused by certain barriers encountered by Plaintiff on Defendant’s property

 that prevented Plaintiff from the full and equal enjoyment of a place of public accommodation in

 violation of Title III of the Americans with Disabilities Act.
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 2 of 15




        2.      This Court is vested with original jurisdiction over this action pursuant to 28

 U.S.C. §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based

 on Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as

 the 2010 ADA Standards.

        3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

 1391(B) and Internal Operating Procedures for the United States District Court For the Southern

 District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

 Florida.

                                                 PARTIES

        4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

 residing in Palm Beach County, Florida.

        5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor

 of the Real Property, which is subject to this suit, and is located at 1799 Congress Ave., Boynton

 Beach, Florida 33455, (“Premises”), and is the owner of the improvements where Premises is

 located.

        6.      Defendant is authorized to conduct, and is in fact conducting, business within the

 State of Florida.

        7.      Plaintiff is an individual with numerous permanent disabilities including severe

 spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

 spine with nerve root compromise on the right side; a non-union fracture of the left acromion

 (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

 knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

 basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 3 of 15




 cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As

 such, Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.      On July 5, 2018, Plaintiff visited Defendant’s Premises. At the time of Plaintiff’s

 visit to the Premises on July 5, 2018, Plaintiff required the use of a check-in counter allowing for

 disabled access, seating which accommodates disabled persons at bar/eating areas, fully

 accessible restrooms, and proper passenger loading areas, pathways and ramps in the drop-off

 and parking lots. Plaintiff personally visited the Premises but was denied full and equal access

 and full and equal enjoyment of the facilities, services, goods, and amenities within the Premises,

 even though he was a “bona fide patron”.

         9.      Defendant’s Premises is a public accommodation as defined by Title III of the

 ADA and as such is governed by the ADA.

         10.     On or about, November 2, 2018, Plaintiff and Defendant entered into a

 Confidential Settlement Agreement (Exhibit A) in connection with the Pre-Suit Action that arose

 out of Plaintiff’s claim of discrimination caused by certain barriers encountered by Plaintiff on

 Defendant’s property.

         11.     The Confidential Settlement Agreement and Release indicated that rather than

 modifying the barriers within the existing restaurant, there were preexisting plans to remodel the

 restaurant by December 31, 2019.

         12.     Defendant has failed to complete the required remodel to the Premises as required

 by the Settlement Agreement and Release and Defendant has failed to give notice of any reasons

 or documentation for non-compliance.

         13.     Plaintiff again personally visited Defendant’s Premises on March 24, 2021 (and

 prior to instituting this action).
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 4 of 15




        14.     Plaintiff required the use of fully accessible restrooms; safe and unobstructed

 access to the pool and pool area; fully accessible paths of travel throughout the facility; fully

 accessible service and eating areas; and fully accessible and properly marked passenger loading

 zone. Plaintiff was denied full and equal access and full and equal enjoyment of the facilities,

 services, goods, and amenities within the Premises, even though he was a “bona fide patron”.

        15.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

 Premises and avail himself of the services offered when Defendant modifies the Premises or

 modifies the policies and practices to accommodate individuals who have physical disabilities.

        16.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

 aware that it would be a futile gesture to return to the Premises as long as those violations exist,

 and Plaintiff is not willing to suffer additional discrimination.

        17.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

 result of Defendant’s discrimination until Defendant is compelled to comply with the

 requirements of the ADA.

        18.     Plaintiff would like to be able to be a patron of the Premises in the future and be

 able to enjoy the goods and services that are available to the able-bodied public, but is currently

 precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

 Plaintiff will continue to be precluded from using the Premises until corrective measures are

 taken at the Premises to eliminate the discrimination against persons with physical disabilities.

        19.     Completely independent of the personal desire to have access to this place of

 public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

 purpose of discovering, encountering and engaging discrimination against the disabled in public

 accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 5 of 15




 personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

 the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

 discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

 with the ADA and to otherwise use the public accommodation as members of the able-bodied

 community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

 individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

 and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

 suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

 forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

 intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

        20.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA.

                                   COUNT I
               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        21.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 20

 above as if fully stated herein.

        22.     On July 26, 1990, Congress enacted the Americans With Disabilities Act

 (“ADA”), 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5)

 years from enactment of the statute to implement its requirements. The effective date of Title III
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 6 of 15




 of the ADA was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer

 employees and gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. §

 36.508(a).

        23.      Congress found, among other things, that:

              a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                 this number shall increase as the population continues to grow older;

              b. historically, society has tended to isolate and segregate individuals with

                 disabilities and, despite some improvements, such forms of discrimination against

                 disabled individuals continue to be a pervasive social problem, requiring serious

                 attention;

              c. discrimination against disabled individuals persists in such critical areas as

                 employment, housing, public accommodations, transportation, communication,

                 recreation, institutionalization, health services, voting and access to public

                 services and public facilities;

              d. individuals with disabilities continually suffer forms of discrimination, including

                 outright intentional exclusion, the discriminatory effects of architectural,

                 transportation, and communication barriers, failure to make modifications to

                 existing facilities and practices. Exclusionary qualification standards and criteria,

                 segregation, and regulation to lesser services, programs, benefits, or other

                 opportunities; and,

              e. the continuing existence of unfair and unnecessary discrimination and prejudice

                 denies people with disabilities the opportunity to compete on an equal basis and to

                 pursue those opportunities for which our country is justifiably famous, and
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 7 of 15




                  accosts the United States billions of dollars in unnecessary expenses resulting

                  from dependency and non-productivity.

 42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         24.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

 U.S.C. § 12101(b)(1)(2) and (4).

         25.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA

 Standards, Defendant’s Premises is a place of public accommodation covered by the ADA by the

 fact it provides services to the general public and must be in compliance therewith.

         26.      Defendant has discriminated and continues to discriminate against Plaintiff and

 others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

 services, facilities, privileges, advantages and/or accommodations located at the Premises, as

 prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

 architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

         27.      Plaintiff has visited Premises, and has been denied full and safe equal access to

 the facilities and therefore suffered an injury in fact.
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 8 of 15




         28.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

 spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

 Defendant’s failure and refusal to provide disabled persons with full and equal access to its

 facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

 architectural barriers that are in violation of the ADA.

         29.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

 Department of Justice, Office of the Attorney General promulgated Federal Regulations to

 implement the requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA

 Standards ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36,

 under which said Department may obtain civil penalties of up to $55,000.00 for the first

 violation and $110,000.00 for any subsequent violation.

         30.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

 discriminating against Plaintiff as a result of, inter alia, the following specific violations:

         Parking Area

               a. Providing any access aisle for parking that contains a ramp, obstruction or

                  incorrect curb cut preventing an accessible route of travel for person(s) with a

                  disability in violation of 2010 ADAAG §§ 502, 502.1 and 502.7.

         Men's Restroom – General

               b. Failure to provide proper signage for an accessible restroom or failure to redirect

                  a person with a disability to the closest available accessible restroom facility in

                  violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                  703.5 and 703.7.2.1;
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 9 of 15




          c. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

             exceeding the limits for a person with a disability in violation of 2010 ADAAG

             §§ 404, 404.1, 404.2, 404.2.9 and 309.4;

          d. Failure to provide proper knee clearance for a person with a disability under a

             counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

             and 606.2;

          e. Failure to provide proper toe clearance for a person with a disability under a

             counter or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2,

             306.2.1, 606 and 606.2;

          f. Failure to provide mirror(s) located above lavatories or countertops at the proper

             height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3;

       Men's Restroom - ACCESSIBLE STALL

          g. Failure to provide sufficient clear floor space around a water closet without any

             obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

             603.2.3, 604, 604.3 and 604.3.1;

          h. Failure to provide flush controls located on the open side of the water closet in

             violation of 2010 ADAAG §§309, 309.4, 604 and 604.6;

          i. Providing grab bars of improper horizontal length or spacing as required along the

             rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2;

          j. Failure to provide toilet paper dispensers in the proper position in front of the

             water closet or at the correct height above the finished floor in violation of 2010

             ADAAG §§ 604, 604.7 and 309.4;
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 10 of 15




               k. Failure to provide the proper spacing between a grab bar and an object projecting

                  out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

         31.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 30 herein.

         32.      Although Defendant is charged with having knowledge of the violations,

  Defendant may not have actual knowledge of said violations until this Complaint makes

  Defendant aware of same.

         33.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         34.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and was occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         35.      To the extent the Premises, or portions thereof, was constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an

  obligation to design and construct such Premises such that it is readily accessible to and usable

  by individuals with disabilities, as required by 28 C.F.R. §36.401.

         36.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 11 of 15




         37.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         38.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991

  ADAAG standard applies and all of the violations listed in paragraph 30 herein can be applied to

  the 1991 ADAAG standards.

         39.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  its policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendant to undertake and complete corrective

                  procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the

                  Plaintiff; and,
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 12 of 15




               5. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

                                          COUNT II
                                     BREACH OF CONTRACT

         39.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 20

  above as if fully stated herein.

         40.      On or about November 2, 2018, Plaintiff and Defendant entered into a

  Confidential Settlement Agreement and Release. (Exhibit A). The Settlement Agreement

  reflected Defendant’s intent to act on preexisting plans to remodel the restaurant by December 31,

  2019 rather than modify the barriers within the existing restaurant.

         41.      Plaintiff has performed all conditions precedent to be performed by him under the

  Settlement Agreement.

         42.      Since December 31, 2019, Defendant has failed to complete the modifications

  promised in the Settlement Agreement. Specifically, Defendant has failed to complete the

  remodel, thus the violations indicated by Defendant prior to the Agreement continue to exist.

  Plaintiff previously notified Defendant following barriers:

         Parking Area

               a. Providing any access aisle for parking that contains a ramp, obstruction or

                  incorrect curb cut preventing an accessible route of travel for person(s) with a

                  disability in violation of 2010 ADAAG §§ 502, 502.1 and 502.7.

         Men's Restroom - GENERAL

               b. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG

                  §§ 404, 404.1, 404.2, 404.2.9 and 309.4.
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 13 of 15




          c. Failure to provide mirror(s) located above lavatories or countertops at the proper

             height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

          d. Failure to provide proper signage for an accessible restroom or failure to redirect

             a person with a disability to the closest available accessible restroom facility in

             violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

             703.5 and 703.7.2.1.

          e. Failure to provide proper knee clearance for a person with a disability under a

             counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606

             and 606.2

          f. Failure to provide proper toe clearance for a person with a disability under a

             counter or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2,

             306.2.1, 606 and 606.2.

       Men’s Bathroom – ACCESSIBLE STALL

          g. Failure to provide sufficient clear floor space around a water closet without any

             obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

             603.2.3, 604, 604.3 and 604.3.1.

          h. Failure to provide the proper spacing between a grab bar and an object projecting

             out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

          i. Failure to provide toilet paper dispensers in the proper position in front of the

             water closet or at the correct height above the finished floor in violation of 2010

             ADAAG §§ 604, 604.7 and 309.4.

          j. Failure to provide a coat hook within the proper reach ranges for a person with a

             disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 14 of 15




               k. Failure to provide flush controls located on the open side of the water closet in

                  violation of 2010 ADAAG §§309, 309.4, 604 and 604.6

               l. Failure to provide a doorway or walkway with a minimum clear width for

                  person(s) with a disability in violation of 2010 ADAAG §§ 403, 403.5, 403.5.1

                  and 404.2.3.



         43.      Plaintiff has been damaged by the Defendant’s breach of the Settlement

  Agreement. Specifically, Plaintiff has had to retain the services of the undersigned attorney to

  pursue this action for breach of contract.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

               1. That this Court declares that Defendant has failed to comply with the Confidential

                  Settlement Agreement and Release;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the

                  Plaintiff and as provided in the Confidential Settlement Agreement and Release;

                  and,

               4. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

         Dated May 13, 2021.
Case 9:21-cv-80866-RS Document 1 Entered on FLSD Docket 05/13/2021 Page 15 of 15




                               Sconzo Law Office, P.A.
                               3825 PGA Boulevard, Suite 207
                               Palm Beach Gardens, FL 33410
                               Telephone: (561) 729-0940
                               Facsimile: (561) 491-9459

                               By: /s/ Gregory S. Sconzo
                               GREGORY S. SCONZO, ESQUIRE
                               Florida Bar No.: 0105553
                               SAMANTHA L. SIMPSON, ESQ.
                               Florida Bar No.: 1010423
                               Primary Email: greg@sconzolawoffice.com
                               Primary Email: samantha@sconzolawoffice.com
                               Secondary Email: alexa@sconzolawoffice.com
